NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                                  :
ALBERT MIKHAYLOVICH BARATOV,      :    Civ. Action No. 17-3775 (RMB)
                                  :
                  Plaintiff,      :
      v.                          :              MEMORANDUM AND ORDER

                                  :
THOMAS R. KANE et al.,            :
                                  :
                  Defendants.     :
                                  :

      This matter comes before the Court upon the letter request of

Bernard V. Kleinman. Esq. to represent Plaintiff in this matter.

(Letter Request, ECF No. 17.) Mr. Kleinman is not admitted to the

District of New Jersey and he does not seek permission to appear

pro hac vice. (Id.)

      On May 23, 2017, Plaintiff Albert Mikhaylovich Baratov, an

inmate confined in the Federal Correctional Institution in Fort

Dix, New Jersey (“FCI Fort Dix”) filed a civil action seeking

declaratory and injunctive relief to have an ICE detainer that was

lodged against him removed to allow consideration for his placement

in a residential reentry center (“RRC”). (Compl., ECF No. 1.) On

May 24, 2018, this Court dismissed the complaint without prejudice

for   lack   of   jurisdiction   pursuant   to    Federal   Rule   of   Civil

Procedure 12(h)(3) because the claims were not ripe. (Opinion and

Order, ECF Nos. 11, 12.) On July 5, 2018, Plaintiff filed a pro se
motion for relief from judgment on the pleadings, which remains

pending.

     Local Civil Rule 101.1(c)(1) requires attorneys who are not

admitted to this Court to bring a motion to appear pro hac vice.

The present matter is not exempt from this requirement.

     IT IS therefore on this 11th day of October 2018,

     ORDERED that the Clerk shall reopen this matter; and it is

further

     ORDERED that Mr. Kleinman’s letter request (ECF No. 17) is

denied without prejudice to him bringing a motion to appear pro

hac vice; and it is further

     ORDERED that the Clerk shall serve a copy of this Order on

Plaintiff by regular U.S. mail.

                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       United States District Judge




                                  2 
 
